DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Amro, A., et al (Case Report: Retrograde Tibiopedal Access as a Bail-out Procedure for Endovascular Intervention Complications. Case Reports in Vascular Medicine, 2016 (7519748), pp 1-3) which does not teach or render obvious the cumulative claim limitations. It is noted that Amro teaches a method of treating critical limb ischemia (CLI) comprising the steps of: utilizing a self-expanding radiopaque stent constructed from a tubular-shaped body having a wall defining a specific strut pattern and configured for usage in procedures below the knee and the ankle strap area, utilizing a below-the-knee revascularization method to enter a body of a patient; entering the body with the self-expanding radiopaque stent through a pedal access point below the knee or at the ankle; utilizing an ultrasound machine to assist in the delivery of the self-expanding radiopaque stent.  
However, the prior art either individually or in combination with, does not teach or render obvious wherein the self-expanding radiopaque stent is configured to expand across the ankle joint from above the ankle to below the ankle;  delivering the self-expanding radiopaque stent from the lateral plantar to the distal posterior tibial; utilizing a continuous medical X-ray image to provide real- time monitoring of the positioning of the self-expanding radiopaque stent; and reutilizing the pedal access point below the knee or at the ankle; and proceeding antegrade around the ankle or retrograde in below-the-knee area to reach lesions and occlusions on an opposing side of the pedal access point within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774